Roe, C. J. This matter coming to be heard upon the motion of Respondent to dismiss the claim herein, due notice having been given and the Court being fully advised in the premises; Finds that because section 11 — 3 of the Illinois Public Aid Code (Ill. Rev. Stat. 1979, ch. 23, par. 11 — 3) and Department of Public Aid Rules 4.015 and 4.016 provide that payment for vendor services is absolutely inalienable by assignment, Claimant is ineligible for payment on this claim since he is not the provider of the services. It is hereby ordered that the motion of Respondent be, and the same is, hereby granted, and the claim herein is hereby dismissed.